Dewey, J.
1. The instruction of the court that the land of the pauper was to be located by measurement from the southeast *139comer of the land actually owned by Witherell, in distinction from that which he might then occupy, was fully authorized by the decision of this court in Cleaveland v. Flagg, 4 Cush. 76.
2. The remaining question is, whether, upon any proper instructions, the jury could have been authorized to find that the pauper had acquired a settlement in Wellfleet by owning real estate in that town, and living on the same three years successively. It was found by the jury that no portion of his dwelling-house was situated on his own land. It is only by considering contiguous land used by him for certain purposes stated, as land on which he lived, that the settlement in Wellfleet can be established. This land is said to have been a curtilage to the dwelling-house, and it is contended that the owner who occupied the dwelling-house may therefore be said to have lived on the land thus used in connection with it.
It seems to us that such a construction would be extending this mode of gaining a settlement under the provision of the statute too far. A man must be said to be living on the land of another, whose entire dwelling-house is situated upon such other person’s land. It is the location of the house, and sometimes even of that portion of the house where the occupant eats and sleeps, that fixes with precision the place where he lives, whenever that point is a material one. The case of Abington v. North Bridgewater, 23 Pick. 170, arose under a different provision of the early statutes; giving a settlement to a party residing in a town one year, without being legally warned to depart. The only point apparently déemed important in deciding the question of residence was the locality of the dwelling-house, and in which of the towns the habitable part of it vas situated. In deciding the question whether one lives on one parcel of land or another, the location of the dwelling-house which he occupies would seem to be the controlling fact. In the opinion of the court the instructions upon' this point were correct.

Exceptions overruled.